 656DECISIONSOF NATIONALLABOR RELATIONS BOARDStandard Oil CompanyandInternational Union of OperatingEngineers,AFL-CIO'and Local 725, International Union ofOperating Engineers,AFL-CIO,2Petitioners.Cases Nos. 18-RC-2412 and 18-RC-3169.May 6, 1960SUPPLEMENTAL DECISION AND ORDERFollowingan electionconductedpursuantto a Decision and Direc-tion of Election of the Board,' Operating Engineers was certifiedon May 6, 1955, in Case No. 18-RC-2412, as the collective-bargainingrepresentative of a unit of operating and maintenance employees atthe Employer's Mandan, North Dakota, plant.Followingan elec-tion conducted pursuant to a stipulation for certification upon con-sent election, Local 725 was certified on May 23, 1957, in Case No.18-RC-3169, as the collective-bargaining representative of a unit ofoffice clerical employees at this same plant.Thereafter, under dateof February 5, 1960, Independent Oil Workers Union Local No. 10,herein called Local 10, filed with the Board a motion to amend cer-tifications, and subsequently filed a supporting affidavit, requestingthat the certifications issued in these cases be amended to show thatthe name of the bargaining representative had been changed toIndependent Oil Workers Union Local No. 10. Neither the Employernor Operating Engineers objects to the motion, and Operating Engi-neers has advised the Board that the charter of Local 725 has beenrevoked.In support of its motion, Local 10 alleges in substance that: (1)Since the certifications all bargaining with respect to both units hasbeen carried on solely by officers of Local 725, who have executed allagreements resulting from such bargaining in the name of Local 725;(2) pursuant to a notice mailed on January 23, 1960, a meeting ofLocal 725 was held on January 27, 1960, for the purpose of voting onwhether to disaffiliate from Operating Engineers, whether to changeits name to Local 10, whether to transfer its assets, including its con-tracts with the Employer, to Local 10, and whether to affiliate withIndependent Oil Workers; (3) 138 of the 181 members of Local 725voted on these questions by secret ballot, the vote being 137 to 1 infavor of disaffiliating, changing the name, and transferring the assets,and 136 to 2 in favor of affiliating with Independent Oil Workers;(4) the former officers of Local 725 are now the officers of Local 10,which has been chartered by Independent Oil Workers ; and (5)since the meeting 178 of the 181 former members of Local 725 haveiHerein called Operating EngineersThe name of the Operating Engineers is amendedin the caption to reflect the merger in 1955 of the American Federation of Labor andCongress of Industrial Organizations.2Herein called Local 725.8 Unpublished127 NLRB No. 77. STANDARD OIL COMPANY657applied for membership in Local 10 and executed dues-deductionauthorizations in its favor, revoking any such authorizations in favorof Local 725.It is clear from the foregoing that the allegations contained inLocal 10's motion involve an alleged transfer of affiliation from therepresentatives which the employees have selected to a wholly differ-ent labor organization, having no ties to the selected representatives.Such allegations constitute an attempt to raise a question concerningrepresentation which Local 10 requests that we resolve by amendingthe certifications.However, the Board has consistently held thatthe Act and Board policy require that such matters be determinedthrough the filing of a petition and a secret-ballot election.4The factthat the motion in this particular instance is unopposed does not inour opinion detract from the sound policy considerations underlyingthis requirement-that the Board should not lend its imprimatur toa transfer between unaffiliated labor organizations of the rights whichflow from a Board certification unless the employees involved haveexpressed themselves in favor of such a transfer by secret ballot inan election conducted with the safeguards surrounding Board-conducted elections.In these circumstances, therefore, and in accord with well-established Board policy, we shall deny the motion.[The Board denied the motion.]CHAIRMANLI] mox, dissenting:I must dissent from my colleagues'refusalto grant the motion inthese cases.I cannot agree that, in the circumstances, the motionattemptsto raise aquestion concerning representation; accordingly,the precedent on which they rely is inapposite.It is uncontroverted that the employees in the two units voted over-whelmingly to disaffiliate from Operating Engineers; to change thename of Local 725 to Local 10, and to affiliate with Independent OilWorkers. In addition, unlike the situation prevailing in the casescited by the majortiy, the other interested parties have no objectionto the motion. I cannot, therefore, agree that the allegations of themotion constitute an attempt to raise a question concerning representa-tion.The existence of a question concerning representation dependsupon a doubt as to a claimed majority status or, at the very least,upon the desire of some party for an election to establish such ma-jority status.The question of affiliation or lack of affiliation of par-ticular unions has never been deemed relevant to that issue.Here,no party seeks an election or doubts Local 10's claimed majority statusas a continuation of the existing representative.4Drennon Food ProductsCo,120 NLRB624, and cases cited therein560940-61-vol. 127----43 658,DECISIONSOF NATIONALLABOR RELATIONS BOARDI would, accordingly, on the basis of the uncontroverted allegations .concerning the employees' actions, and the absence of opposition,grant the motion in order to effectuate the policies of the Act to pro-mote orderly collective bargaining.MEMBER BEAN took no part in the consideration of the above Sup-plemental Decision and Order.Hardin'sBakeries,IncorporatedandRetail, -Wholesale andDepartment Store'Union,AFL-CIO.CaseNo. 15-CA-1510.May 9, 1960DECISION AND ORDEROn February 18, 1960, Trial Examiner C. W..Whittemore issued.his Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor, practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in thecopy of theIntermediate Report attached hereto.Thereafter, the Respondent.filed exceptions to the Intermediate Report and ,a supporting briefPursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated. its powers in. connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning].;The Board has reviewed the -rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report and the.-excep-tions, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following modification.'ORDERUpon the entire record in this proceeding, and pursuant to Section10 (c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent, Hardin'sBakeries, Incorporated,Meridian,Mississippi, its officers, agents, -successors, and assigns, shall :1.Cease and desist from:(a)Discouraging membership in Retail, Wholesale and Depart-ment Store Union, AFL-CIO, or in any other labor organization, by'Contrary to the Respondent'sarguments,we have adopted the - Trial Examiner'scredibility findings for we are not convinced by a clear preponderance ofall the relevantevidence that his credibility resolutions are incorrect.Ainsworth Precision CastingsCompany, Division of Harsco Corp.,125 NLRB 601.Although Member Rodgers agrees with this conclusion,he would not to !any degree rely,,as did the Trial Examiner,upon the small size of the Respondent's plant to establish theRespondent's knowledge of the union activity of Gibson and Borden,the two discriminatees.For the finding of knowledge Member Rodgers would rely solely upon the credited testi-mony of Gibson and Berden as to threats made prior to discharge and statements made atthe time of the discharges.127 NLRB No. 76.